NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

WILLIAM JANNISCH,                               No.    18-36081

                Plaintiff-Appellant,            D.C. No. 6:16-cv-00061-DLC

 v.                                              MEMORANDUM*

D. BATES; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Montana
                    Dana L. Christensen, District Judge, Presiding

                           Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      William Jannisch, a Montana state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging violations of the

First and Fourteenth Amendments, and the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”). We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir. 2008).

We affirm.

      The district court properly granted summary judgment on Jannisch’s free

exercise and RLUIPA claims arising from (1) the confiscation and destruction of

his property and (2) the application of the prison’s hobby policy, because Jannisch

failed to raise a genuine dispute of material fact as to whether the alleged conduct

placed a substantial burden on his religious exercise. See Jones v. Williams, 791
F.3d 1023, 1031-32 (9th Cir. 2015) (elements of § 1983 free exercise claim);

Walker v. Beard, 789 F.3d 1125, 1134 (9th Cir. 2015) (elements of a RLUIPA

claim); San Jose Christian Coll. v. City of Morgan Hill, 360 F.3d 1024, 1034 (9th

Cir. 2004) (under RLUIPA, to constitute a substantial burden on religious exercise,

a regulation “must impose a significantly great restriction or onus upon such

exercise.”).

      The district court properly granted summary judgment on Jannisch’s

procedural due process claim because Jannisch failed to raise a genuine dispute of

material fact as to defendants’ personal participation in the alleged due process

violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (a supervisor is

liable under § 1983 only if he was personally involved in the constitutional

deprivation or there was a “sufficient causal connection between the supervisor’s

wrongful conduct and the constitutional violation” (citation and internal quotation


                                          2                                     18-36081
marks omitted)).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Jannisch’s request to proceed in forma pauperis, set forth in his opening

brief, is denied as unnecessary.

      Jannisch’s request for appointment of counsel, set forth in his opening brief,

is denied.

      AFFIRMED.




                                           3                                  18-36081